                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

KERRY H. KEATHLEY and                   *
PHILLIP M. KEATHLEY, as                 *
Trustees of the Harold L. Keathley      *
Amended and Restated Revocable          *
Trust, dated May 19, 2010               *     CASE NO. 4:18CV00925 SWW
                         PLAINTIFFS     *
                                        *
V.                                      *
                                        *
                                        *
KEVIN J. KEATHLEY                       *
                 DEFENDANT



                                    ORDER

      Pursuant to the parties’ stipulation of dismissal [ECF No. 8], this case is

dismissed with prejudice, each side to bear its own costs and fees (except as

otherwise agreed by the parties).

      IT IS SO ORDERED THIS 11TH DAY OF MARCH, 2019.

                                     /s/Susan Webber Wright
                                     UNITED STATES DISTRICT JUDGE
